DETAILED ACTION
This Office Action is in response to the filing of an amendment on 12/15/2020. As per the amendment, claims 1-4, 6, 8-9, 18, and 20 have been amended, no claims have been added, and claim 5 has been cancelled. Thus, claims 1-4 and 6-20 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 line 2 recites the language “two interlocking protrusion.” Examiner suggests changing to read --two interlocking protrusions.-- in order to correct a grammatical issue.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling mechanism” in claim 2 lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawrie (US Pat. 9,839,574).
	Regarding claim 1, Lawrie discloses a roller device (massage roller 280 in Figs. 21A-D), comprising: a core layer (internal stiffening sections 282 in Figs. 21A-D) having a plurality of segments (each of the plurality of segments made up of stiffening sections 282 and foam pieces 284 as seen in Figs. 21A-D) that are each respectively coupled to at least one other segment in the plurality of segments (see Figs. 21A-D where the segments couple to each other by small tubes 286 and elongated rods 288 which act like a door hinge; see also Col. 15 lines 25-45), the coupled segments forming the core layer (the layer formed by stiffening sections 282 in Figs. 21A-D) having an outer surface (the surface of stiffening sections 282 that are in contact with 
	Regarding claim 2, Lawrie discloses a coupling mechanism (a mechanism formed by the combination of small tubes 286 and elongated rods 288 to act as a hinge mechanism as seen in Figs. 21A-D) configured to secure a first segment of the plurality of segments to a second segment of the plurality of segments (see Fig. 21A-B where the top middle two small tubes 286 and elongated rod 288 secure a first and second segment together, where the first and second segment are the top left and top right segments).
	Regarding claim 3, Lawrie discloses the plurality of interlocking protrusions further comprises two interlocking protrusions (small tubes 286 in Figs. 21A-D).
	Regarding claim 4, Lawrie discloses a tubular inner cavity formed by the inner surface of the core layer (see Figs. 21A-D where a cavity is formed in the initiator of the roller along the inner surface of stiffening sections 282).
	Regarding claim 6, Lawrie discloses each segment of the plurality of segments comprises a curved portion (see Figs. 21A-D where each segment is curved along stiffening section 282).
	Regarding claim 8, Lawrie discloses each protrusion on a first edge of each segment comprises at least one locking pin (see Figs. 21A-D where a first protrusion (the most clockwise .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrie.
	Regarding claim 7, Lawrie discloses an outer surface.
	Lawrie does not have a detailed description of the outer surface being textured (it appears that the foam pieces 284 in Figs. 21A-21D should have some amount of texture as all materials have some amount of roughness on their surfaces which will form at least some small amount of texture).
However, another embodiment of Lawrie teaches a massage roller having a textured outer surface (see Figs. 15A-15D and [0062] lines 1-11 where a foam pad covering has a series of protrusions or bumps 176 to enhance the rolling experience).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam pieces of the Lawrie embodiment of Figs. 21A-21D to have a textured surface caused by bumps as taught in the . 
Claims 9-13, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie in view of Abbott (US Pat. 4,191,177).
	Regarding claim 9, Lawrie discloses a segment for a roller device (a single segment in Figs. 21A-D made up of stiffening section 282 and foam section 284), the segment comprising: a body portion of a roller having a first edge and a second opposite edge (the body portion being the stiffening section 282 in Figs. 21A-D); a first protrusion emanating from the first edge (a first small tube 286 on a first edge in Figs. 21A-D); and a second protrusion emanating from the second edge (a second tube 286 on the opposite second edge in Figs. 21A-D), the second protrusion a complement of the first protrusion (see Col. 15 lines 25-45 where the small tubes 286 mate with one another).
	Lawrie does not have a detailed description where the first and second protrusions are a plurality of protrusions. Lawrie does describe the connection between the small tubes 286 in Figs. 21A-D as working like a standard door hinge, as seen in Col. 15 lines 25-45.
	However, Abbott teaches a similar device for massaging made out of a plurality of connected segments, where the protrusions connecting a first and second segment are a plurality of protrusions (see Figs. 9-10 where a first and second segment (carrier plates 124) are connected by a plurality of hinge attachment loops 125, where each carrier plate has a plurality of hinge attachment loops on it, and a carrier shaft 126 which acts as a locking pin goes through them and couples them together). 

	Regarding claim 10, the modified Lawrie device has everything as claimed, including the plurality of protrusions emanating from the first edge comprises two protrusions (Abbott; see attachment loops 125 in Figs. 9-10 where there are at least two protrusions).
	Regarding claim 11, the modified Lawrie device has everything as claimed, including the plurality of protrusions emanating from the second edge comprises three protrusions (Abbott; see attachment loops 125 in Figs. 9-10 where there are at least three protrusions).
	Regarding claim 12, the modified Lawrie device has everything as claimed, including the plurality of protrusions emanating from the first edge further comprises at least one locking pin emanating from a respective protrusion (Abbott; see Figs. 9-10 where a first plurality of protrusions on a first edge (the left carrier plate 124) has a locking pin which extends out from it (see carrier shaft 126 which extends out of the top most attachment loop 125).
	Regarding claim 13, the modified Lawrie device has everything as claimed, including the plurality of protrusions emanating from the second edge further comprises at least one locking pin receptacle disposed within a respective protrusion (Abbott; see Figs. 9-10 where a second plurality of protrusions on a second edge (the right carrier plate 124) has holes in the attachment loops 125 in which a locking pin (carrier shaft 126) extends through).

	Regarding claim 18, the modified Lawrie device, as modified in claim 9, has everything as claimed, further including a plurality of segments (Lawrie; see the plurality of segments in Figs. 21A-D where each segment is made of stiffening section 282 and foam section 284), wherein each of the plurality of segments is rotatably coupled to at least one other adjacent segment of the plurality of segments (Lawrie; see Figs. 21A-D and Col. 15 lines 25-45 where the small tubes 286 and elongated rod 288 which couple the sections together act as a hinge member, which allows for some amount of rotational movement between the coupled sections as the tubes 286 rotate about the elongated rods 288).
	Regarding claim 20, the modified Lawrie device has everything as claimed, including a locking and unlocking mechanism disposed on one or more of the plurality of segments (Lawrie; see Fig. 21A-B where the top middle two small tubes 286 and elongated rod 288 secure a first and second segment together, where the first and second segment are the top left and top right segments, and are able to lock and unlock) and configured to secure and release an adjacent segment in the plurality of segments to the segment having the locking and unlocking mechanism (Lawrie; see Figs. 21A-D and Col. 15 lines 25-45 where the segments are able to be coupled and decoupled from one another through the hinge mechanism formed by small tubes 286 and elongated rod 288).
Claims 14-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrie as applied to claims 9 and 18 above, respectively, and further in view of Hsu et al. (US Pub. 2012/0277077).
	Regarding claim 14, the modified Lawrie device has a surface between the first edge and second edge (Lawrie; see Figs. 21A-D where an outer surface is shown on top of foam sections 284).
	The modified Lawrie device does not have a pattern of peaks disposed on a surface of the segment body between the first edge and the second edge.
	However, Hsu teaches a similar massage roller device where a pattern of peaks is disposed on a surface of the body of the roller (see Figs. 10-11 where a mat 12 is disposed on the support 46, and the mat has a plurality of protrusions 20 and protrusion sections 20A which are peaks).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer foam section of the modified Lawrie device to have a mat with massage peaks on it as taught by Hsu, as it would provide massage effects to the body (Hsu; see [0026] to [0027]), and allow for interchangeable mats for different massage benefits. Thus, in the modified device, the mat of Hsu acts as a cover that can be placed over the roller on Lawrie as seen in Figs. 21A-D, thus providing each segment with a plurality of peaks between each segments edges.
	Regarding claim 15, the modified Lawrie device has everything as claimed, including the pattern of peaks further comprises large peaks (Hsu; protrusion sections 20A in Figs. 10-11) and small peaks (Hsu; protrusions 20 in Figs. 10-11).

	Regarding claim 19, the modified Lawrie device, as modified in claim 14, has everything as claimed, including each segment further comprises a detachable skin having a pattern of peaks configured to deliver massage therapy (Hsu; see mat 12 in Figs. 10-11 which is a removable cover than can be taken off of the roller, which is the plurality of segments seen in Figs. 21A-D of Lawrie, and where there are a plurality of peaks for delivering massage therapy as seen in Figs. 10-11 of Hsu where protrusions 20 and protrusion sections 20A are peaks which deliver a massage effect).
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive.
Applicant argues on pages 11-13 of the arguments that the Lawrie device does not disclose each segment of the plurality of segments having a plurality of interlocking protrusions to interface with interlocking protrusions of another of the plurality of segments as seen in claim 1 lines 5-7. As seen in the above rejection, Lawrie is understood to disclose this limitation, as best seen in Fig. 21B where each segment has at least two small tubes 286 which form a feature that interlocks with an adjacent small tube 286, not unlike a door hinge (mentioned in Col. 15 lines 34-40), with each small tube 286 being an interlocking protrusion.
. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349.  The examiner can normally be reached on Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D ZIEGLER/Examiner, Art Unit 3785

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785